Citation Nr: 1727301	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-04 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a petition to reopen claims of service connection for hearing loss and tinnitus.

The Veteran timely filed a notice of disagreement in February 2005.  A statement of the case (SOC) was issued in March 2005.  The Veteran filed a VA Form 9 in May 2005.  Therein, he checked Box 9A indicating a desire to appeal all issues listed in the SOC, but also specified in Box 10 some, but not all, issues listed in the SOC.  The requests to reopen claims of service connection for hearing loss and tinnitus were not specified in Box 10.  The RO interpreted the VA Form 9 as only perfecting the appeal of the issues listed in Box 10, but did not explicitly seek to clarify the issues on appeal.

The procedural history outlined above mirrors that of Evans v. Shinseki, 25 Vet. App. 7 (2011).  The way the Veteran completed the VA Form 9 created ambiguity as to the extent of the substantive appeal.  As in Evans, the fact that the Veteran and his representative did not mention the requests to reopen claims of service connection for hearing loss and tinnitus at a subsequent DRO hearing or in subsequent appellate arguments did not function as an implicit withdrawal of those issues or as an acquiescence to limiting the appeal to only the issues that were listed in Box 10 of the VA Form 9.  25 Vet. App. at 11-12; see also 38 C.F.R. § 20.204.  Pursuant to 38 C.F.R. § 20.101(d), the RO had a duty to seek clarification from the Veteran to resolve the ambiguity created by the VA Form 9; in the absence of doing so, any ambiguity will be resolved in favor of the Veteran.  Accordingly, the May 2005 VA Form 9 perfected the appeal of the requests to reopen claims of service connection for hearing loss and tinnitus.  Those issues have remained in appellate status ever since.  

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for hearing loss and tinnitus was denied in a September 1997 rating decision.  The Veteran did not perfect an appeal from this decision.

2.  New and material evidence pertaining to the claims of service connection for hearing loss and tinnitus has been received.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for hearing loss have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for reopening the claim of service connection for tinnitus have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

Claims of service connection for hearing loss and tinnitus were denied in a September 1997 rating decision, in part, because the evidence did not show a current diagnosis for either disability.  The Veteran appealed, and the claims were denied for the same reasons in an October 1997 SOC.  The Veteran did not perfect his appeal to the Board and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  New and Material evidence was not received prior to the expiration of the appeal period.  38 C.F.R. § 3.156(b).  

Since the last final denial in 1997, the Veteran underwent a VA audiological examination in March 2003.  The examination report shows that the Veteran was diagnosed with left ear sensorineural hearing loss and left ear tinnitus.  As the examination report was not of record or considered in the prior denial, it is new.  As the examination report provides diagnoses of hearing loss and tinnitus, it is material.  New and material evidence having been received, the requests to reopen the claims of service connection for hearing loss and tinnitus are granted.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

The claim of service connection for hearing loss is reopened; to this limited extent only, the appeal is granted.

The claim of service connection for tinnitus is reopened; to this limited extent only, the appeal is granted.



REMAND

The Board has reopened claims of service connection for hearing loss and tinnitus based on the submission of new and material evidence.  Prior RO decisions did not reopen either claim or consider the new evidence on the merits.  At this point, a decision on the merits would prejudice the Veteran.  Accordingly, the claims of service connection for hearing loss and tinnitus are remanded for initial consideration by the AOJ.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).

On remand, outstanding VA treatment records should be obtained and the Veteran should be afforded a new VA audiological examination, 38 C.F.R. §§ 38 C.F.R. § 3.159(c)(2), 3.159(c)(4), 4.2.  

The last VA audiological examination with nexus opinions pertaining to hearing loss and tinnitus was conducted in March 2003.  The examiner provided a negative nexus opinion for both disabilities based on the fact that the Veteran's hearing was within normal limits at separation from service; no further explanation was provided.  This rationale lacks sufficient detail to allow the Board to make an informed decision.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that § 3.385 "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service").  Accordingly, a new examination and etiological opinion is required.

Accordingly, these claims are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his claimed hearing loss and tinnitus disorders.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative private treatment records.  All efforts to obtain identified records must be fully documented in the file.  If such records are not found, the Veteran's claims file must be clearly documented to that effect and he should be notified in accordance with 38 C.F.R. § 3.159 (e). 

3.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his hearing loss and tinnitus.  The entire claims file must be reviewed in conjunction with the examination.  A detailed history of the Veteran's in-service and post-service noise exposure should be taken.

The examiner should identify whether hearing loss and tinnitus are present and in which ear(s).

For each diagnosed disability, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred in, or is otherwise related to, active service; or, manifested within a year of discharge.

A complete rationale should be provided for all opinions expressed.  Separate opinions should be provided for hearing loss and tinnitus.  The opinions should consider the lay evidence of record.  A negative opinion cannot be based solely on the fact that the Veteran's hearing was within normal limits on audiometric testing at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  A more cogent rationale is required.

4.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran must be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


